*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-11-0000512
                                                              12-FEB-2014
                                                              09:09 AM




            IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                                ---o0o---


                            PATRICK LOPEZ,
                   Petitioner/Plaintiff-Appellant,

                                    vs.

                           STATE OF HAWAI#I,
                    Respondent/Defendant-Appellee.


                             SCWC-11-0000512

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000512; CIV. NO. 09-1-1613)

                            FEBRUARY 12, 2014

       RECKTENWALD, C.J., NAKAYAMA, AND POLLACK, JJ., AND
      CIRCUIT JUDGE LEE, IN PLACE OF McKENNA, J., RECUSED,
              WITH ACOBA, J., DISSENTING SEPARATELY


             OPINION OF THE COURT BY RECKTENWALD, C.J.


           This appeal requires us to consider whether a lien

recorded by the Child Support Enforcement Agency (CSEA) for

unpaid child support has priority over an attorney’s lien
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


established for payment of fees in an unrelated, subsequently

filed action.    In 1997, the CSEA recorded a statutory lien on

Patrick Lopez’s real and personal property for delinquent child

support.   More than a decade later, on June 30, 2008, Lopez

entered into a contingency agreement with the law firm of Eric A.

Seitz for legal representation in an unrelated civil action for

personal injury.    Under the agreement, Seitz’s law firm was to

receive one-third of any recovery obtained.          Seitz’s law firm

filed a personal injury action on behalf of Lopez against the

State, which resulted in a $9,000 arbitration award in Lopez’s

favor.   A dispute then arose between the State and Seitz’s law

firm as to whether the 1997 CSEA lien, which amounted to more

than $9,000, had priority over Seitz’s attorney’s lien.

           Lopez requested that the circuit court order the State

to, inter alia, “make full payment” of the arbitration award.

Seitz asserted that his interest in fees was distinct from any

lien on Lopez’s property.      In opposition, the State argued that

Hawai#i Revised Statutes (HRS) § 576D-10.5, which governs CSEA

liens, provides that CSEA liens have priority over all other

liens except for tax liens.       The State also argued that HRS

§ 507-81, which governs attorney’s liens, provides that an

attorney’s lien is established after commencement of the action;

thus, because Lopez’s action commenced after the CSEA lien was

recorded, the CSEA lien has priority.         The circuit court ruled


                                    -2-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


that the CSEA’s statutory lien had priority over Lopez’s

attorneys’ lien and denied Lopez’s motion.1

             Lopez appealed, arguing that the circuit court erred in

denying his motion because his attorneys’ lien constitutes a

property interest that is independent from Lopez’s interest in

the judgment, and that thus, equitable and public policy

considerations favor giving an attorney’s lien priority over the

CSEA’s lien.     The Intermediate Court of Appeals (ICA) affirmed

the circuit court’s order.          Lopez v. State, No. CAAP-11-0000512,

2012 WL 5520465, at *2 (Haw. App. Nov. 13, 2012).

             For the reasons set forth below, we hold that HRS

§ 507-81 does not provide a superior or independent right for an

attorney’s property interest in a judgment over a prior recorded

CSEA lien.     Accordingly, we affirm the ICA’s December 12, 2012

judgment.

                               I.    Background

             The following factual background is taken from the

record on appeal.

A.     CSEA and Attorney’s Liens

             On August 20, 1997, the Office of Child Support

Hearings of the State Department of the Attorney General filed an

administrative order in the Family Court of the First Circuit

stating that Lopez owed $17,964 in child support debt.              The


       1
             The Honorable Patrick W. Border presided.

                                       -3-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


administrative order was filed in the state Bureau of Conveyances

on September 15, 1997.      Thus, a CSEA lien was placed on Lopez’s

real and personal property.       See HRS § 576D-10.5.2

            On June 30, 2008, Lopez entered into a contingency

agreement with Seitz’s law firm for legal representation in a

civil action for personal injury.          The agreement stated that

Seitz’s law firm would receive one-third of any recovery

obtained, and provided that the firm “is given a lien for its

fees, costs, and expenses upon any judgment or settlement and is




      2
            HRS § 576D-10.5 (Supp. 1997) provided, in relevant part:

            (a) Whenever any obligor through judicial or
            administrative process in this State or any other
            state has been ordered to pay an allowance for the
            support, maintenance, or education of a child, or for
            the support and maintenance of a spouse or former
            spouse in conjunction with child support, and the
            obligor becomes delinquent in those payments, a lien
            shall arise on the obligor’s real and personal
            property and the obligor’s real and personal property
            shall be subject to foreclosure, distraint, seizure
            and sale, or order to withhold and deliver, which
            shall be executed in accordance with applicable state
            law. No judicial notice or hearing shall be necessary
            prior to creation of such a lien.
            . . . .
            (c) The child support order or judgment filed through
            judicial or administrative proceedings in this State
            or any other state shall be recorded in the bureau of
            conveyances. The recordation of the order or judgment
            in the bureau of conveyances shall be deemed, at such
            time, for all purposes and without any further action,
            to procure a lien on land registered in the land court
            under chapter 501. The lien shall become effective
            immediately upon recordation of the child support
            order and shall attach to all interests in real or
            personal property then owned or subsequently acquired
            by the obligor including any interests not recorded
            with the bureau of conveyances or filed in the land
            court.

(Emphasis added).

                                     -4-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


authorized to deduct such fees, costs, and expenses therefrom and

to pay the balance to [Lopez].”

            On July 13, 2009, Seitz’s law firm filed a complaint on

behalf of Lopez against the State for injuries Lopez allegedly

suffered during his incarceration at the Halawa Correctional

Facility.    In addition to damages, Lopez sought “reimbursement of

his costs and expenses herein, including reasonable provision for

his attorneys’ fees[.]”

            On May 18, 2010, the CSEA notified Seitz that it was

asserting its 1997 lien on Lopez’s property and that the lien

amount was $23,969.99 as of April 30, 2010:
                  In accordance with HRS § 576D-10.5, the CSEA
            hereby asserts its statutory lien upon all of Lopez’s
            personal and real property including any settlement or
            other funds which you are now holding or will be
            holding in the future for Lopez, to be applied against
            Lopez’s child support arrears.

            . . . .

                  The CSEA has learned that Lopez may be receiving
            an award of funds in the captioned litigation. The
            CSEA requires that you pay any such funds or property
            due to him pursuant to CSEA’s lien up to the amount
            owing of $23,969.99, which may be subject to change,
            pursuant to HRS § 576D-10.5.

            Lopez’s civil action was placed in the Court Annexed

Arbitration Program, and on August 10, 2010, an arbitrator found

that Lopez was entitled to damages in the amount of $9,000 but

did not award Lopez any costs.3        On September 9, 2010, the

arbitrator’s award in favor of Lopez and against the State was

      3
            In a blank entitled “To Plaintiff” under the “Costs to Prevailing
Party” section of the arbitration award document, the arbitrator filled in
“$0.00.”

                                     -5-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


entered as final judgment in the case.           According to Seitz,

Seitz’s law firm and the State then exchanged letters between

September 2010 and December 2010 expressing their opposing views

regarding the priority of the CSEA’s lien and the attorney’s

lien.

B.     Circuit Court Proceedings

             On January 14, 2011, Lopez filed a Motion for Issuance

of Writ of Execution/Mandamus pursuant to Hawai#i Rules of Civil

Procedure Rule 69.       The motion requested that the circuit court

“command[] [the State] to make full payment of the judgment

entered herein on September 9, 2010 plus interest, and award

[Lopez] his attorneys fees and costs for bringing this motion, or

to appear before [the] Court and show cause why [the State] has

not done so.”4

             On March 9, 2011, the State filed a memorandum in

opposition to Lopez’s motion.         The State noted that resolution of

Lopez’s motion turned on interpretation of HRS             §§ 507-815 and

      4
            Based on Seitz’s affidavit attached to the motion, it appears that
Lopez’s motion was brought against the State in its capacity as a judgment
debtor in the case rather than as a CSEA lienholder.
       5
             HRS § 507-81 (2006) provides:

             (a) An attorney has a lien upon:
                   (1) Actions, suits, and proceedings after
             commencement of the action;
                   (2) Judgments, decrees, orders, settlements,
             and awards entered by the court in favor of the
             client; and
                   (3) Any proceeds paid in satisfaction of the
             judgment, decree, order, settlement, or award.

                                                                  (continued...)

                                      -6-
*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***




  5
   (...continued)
        (b) The lien shall be for:
              (1) The fees and compensation specifically
        agreed upon with the client;
              (2) The reasonable value of the services of the
        attorney, if there is no fee agreement;
              (3) Any costs advanced by the attorney; and
              (4) Any fees or commissions taxed or allowed by
        the court.

        (c) Except for tax liens, prior liens of record on
        the real and personal property subject to the lien
        created by this section, and as provided in section
        (d), the attorney’s lien is superior to all other
        liens.

        (d) When the attorney’s lien attaches to a judgment,
        settlement, or decree allowing or enforcing a client’s
        lien, the attorney’s lien has the same priority as the
        client’s lien with regard to personal or real property
        subject to the client’s lien.

        (e) The attorney’s lien on a judgment, decree, order,
        settlement, or award remains valid as long as the
        judgment, decree, order, settlement, or award remains
        valid.

        (f) To be enforceable under this section, a notice of
        claim of attorney’s lien shall be filed:
              (1) Before the complaint is dismissed by
        stipulation;
              (2) Before the complaint is dismissed by order
        of the court; or
              (3) Not later than one year after entry of
        final judgment is filed and disposition of any appeal
        thereof.

        (g) Except as provided by subsections (i) and (j),
        the attorney’s lien is not affected by a settlement
        between the parties to the action, suit, or proceeding
        before or after the judgment, decree, order, or award.

        (h) Except as provided by subsections (i) and (j), a
        party to the action, suit, or proceeding or any other
        person shall not have the right to discharge or
        dismiss any judgment, decree, settlement, or award
        entered in the action, suit, or proceeding until the
        lien and claim of the attorney for fees based thereon
        is satisfied in full.

        (i) A judgment debtor may pay the full amount of a
        judgment or decree into court, and the clerk of the
        court shall thereupon fully satisfy the judgment or
        decree on the record, and the judgment debtor shall be
        thereby released from any further claims thereunder.
                                                             (continued...)

                                 -7-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


576D-10.5.6    The State argued that a plain reading of HRS § 576D-

      5
       (...continued)
            (j) If more than one attorney from the same firm
            appears of record for a party, the satisfaction of the
            lien created by this section by one of the attorneys
            is conclusive evidence that the lien is fully
            satisfied.

            (k) Attorneys have the same right and power over
            actions, suits, proceedings, judgments, decrees,
            orders, settlements, and awards to enforce their liens
            as their clients have for the amount due thereon to
            them.

(Emphases added).
      6
            HRS § 576D-10.5 (Supp. 1997) provided:

            (a) Whenever any obligor through judicial or
            administrative process in this State or any other
            state has been ordered to pay an allowance for the
            support, maintenance, or education of a child, or for
            the support and maintenance of a spouse or former
            spouse in connection with child support, and the
            obligor becomes delinquent in those payments, a lien
            shall arise on the obligor’s real and personal
            property and the obligor’s real and personal property
            shall be subject to foreclosure, distraint, seizure
            and sale, or order to withhold and deliver, which
            shall be executed in accordance with applicable state
            law. No judicial notice or hearing shall be necessary
            prior to creation of such a lien.

            (b) Whenever the dependents of the obligor receive
            public assistance moneys, the child support
            enforcement agency or its designated counsel may
            establish the public assistance debt through an
            appropriate judicial or administrative proceeding.
            Upon the establishment of the public assistance debt,
            it shall be subject to collection action, and the real
            and personal property of the obligor shall be subject
            to lien and foreclosure, distraint, seizure and sale,
            or order to withhold and deliver.

            (c) The child support order or judgment filed through
            judicial or administrative proceedings in this State
            or any other state shall be recorded in the bureau of
            conveyances. The recordation of the order or judgment
            in the bureau of conveyances shall be deemed, at such
            time, for all purposes and without any further action,
            to procure a lien on land registered in the land court
            under chapter 501. The lien shall become effective
            immediately upon recordation of the child support
            order and shall attach to all interest in real or
            personal property then owned or subsequently acquired
                                                                 (continued...)

                                     -8-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


10.5 mandates priority of the CSEA lien over Lopez’s attorneys’

lien.     The State also argued that, when HRS § 576D-10.5 is read

with HRS § 507-81, “there is no question that CSEA liens have

priority.”     The State contended that Lopez’s “unrecorded

attorney’s lien” became effective in 2009, when Lopez’s action

commenced, and that the CSEA lien, which was recorded in

September 1997, “clearly has priority over the attorney’s lien.”

Finally, the State argued that to interpret HRS § 507-81 to give

attorney’s liens priority over CSEA liens would contravene public

policy that favors parents supporting their children.                 The State



      6
        (...continued)
             by the obligor including any interests not recorded
             with the bureau of conveyances or filed in the land
             court.

             (d) No fee shall be charged the [CSEA] or its
             designated counsel for recording or filing of the
             liens provided for in this section or for the
             recording or filing of any releases requested in
             conjunction with the liens.

             (e) Any lien provided for by this section shall take
             priority over any lien subsequently acquired or
             recorded except tax liens.

             (f) The lien shall be enforceable by the [CSEA] or
             its designated counsel or by the obligee by suit in
             the appropriate court or by bringing an action in an
             administrative tribunal or shall be enforceable as a
             claim against the estate of the obligor or by any
             lawful means of collection.

             (g) The [CSEA], its designated counsel or the
             obligee, where appropriate, shall issue certificates
             of release upon satisfaction of the lien.
             Certificates of release of any real property shall be
             recorded in the bureau of conveyances or filed in the
             office of the assistant registrar of the land court.
             Recordation of the certificate of release shall be the
             responsibility of the obligor.

(Emphases added).

                                      -9-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


asked the circuit court to deny Lopez’s motion and “order that

the State pay all judgment proceeds in this case directly to the

[CSEA] to be applied to [Lopez’s] outstanding child support

obligation.”

            On March 14, 2011, the CSEA filed a Substantive Joinder

in the State’s opposition, stating that as of April 30, 2010,

Lopez owed $23,969.99 in child support arrears, including

$7,225.61 to the Mother, and $16,744.39 to the State of

Washington as reimbursement for welfare payments made by the

State of Washington.      The CSEA argued that its lien takes

priority over Lopez’s attorneys’ claim for attorney’s fees and

costs “because the child support lien was recorded twelve (12)

years before Lopez commenced the instant suit, and HRS §

576D-10.5 gives a child support lien priority over any claim or

any unrecorded lien whenever acquired, except tax liens

previously acquired.”7      The CSEA also discussed several circuit

court orders in unrelated cases which held that CSEA recorded

liens had priority over unrecorded attorney’s liens.            Finally,

the CSEA argued that the CSEA lien should have priority over

Lopez’s attorney’s fees as a matter of public policy.




      7
            The reference to “any unrecorded lien whenever acquired” refers to
a 2001 amendment to HRS § 576D-10.5, which is discussed infra. See 2001 Haw.
Sess. Laws Act 95, § 1 at 174-76 (emphasis added). The 1997 version of the
statute provided that any CSEA lien “shall take priority over any lien
subsequently acquired or recorded except tax liens.” HRS § 576D-10.5(e)
(Supp. 1997) (emphasis added).

                                    -10-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            In his reply, Lopez argued that the CSEA lien does not

have priority over his attorneys’ lien under HRS § 507-81 because

the legislature intended HRS § 507-81 “to give attorneys their

own property interest in a judgment for their compensation which

is independent of the client’s interest in the judgment[.]”

Lopez also noted that HRS §§ 576D-10.5(a) and (b) provide that “a

delinquency in child support payments gives rise to a lien only

on the ‘obligor’s real and personal property.’”           (Emphasis

altered).   Therefore, Lopez argued, the CSEA lien does not have

priority over the attorney’s lien, which attaches to the judgment

independent from the “property” due to Lopez.          Lopez also argued

that until he filed the underlying action in 2009, there was no

“personal property” that CSEA could have made subject to its lien

when it was recorded in 1997.       Accordingly, Lopez argued, the

CSEA lien is not exempt from the general superiority of

attorney’s liens under HRS § 507-81(c), which provides, in

relevant part, that “[e]xcept for . . . prior liens of record on

the real and personal property subject to the lien created by

this section, . . . the attorney’s lien is superior to all other

liens.”   Finally, Lopez argued that public policy favors giving

attorney’s liens priority over other liens “because it is often

crucial for persons who may be judgment debtors to be able to

retain legal counsel to obtain legal remedies to which they are

entitled, and a client/debtor’s ability to retain counsel may


                                   -11-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


also accrue to the benefit of the client/debtor’s creditors.”

(Citation omitted).

             Following a hearing, the circuit court entered an order

denying Lopez’s motion.        The order stated that “to be consistent,

it will follow the prior rulings on this issue that ordered that

the [CSEA’s] statutory lien has priority over [Lopez’s] counsel’s

lien for attorney’s fees.”        The order also directed that the

State hold the funds at issue pending the outcome of any appeal.

C.     ICA Appeal

             Lopez timely filed a notice of appeal.          Lopez raised a

single point of error:        The Circuit Court erred in denying

[Lopez’s] Motion for Issuance of Writ of Execution/Mandamus and

concluding that the [CSEA’s] statutory lien has priority over

[Lopez’s] counsel’s lien for attorney’s fees.            Lopez argued that

his attorneys’ property interest in the underlying arbitration

award is independent from Lopez’s interest in the award.

Therefore, Lopez argued, “equitable and public policy

considerations favor affording greater priority to contractual

attorney’s liens over the [CSEA’s] statutory liens.”              Lopez also

argued that there are “sufficient ambiguities” in HRS §§ 507-81

and 576D-10.5 such that the circuit court should have considered

those statutes in pari materia.

             Lopez also argued that the circuit court’s application

of HRS § 576D-10.5 is unconstitutional and violates the due


                                     -12-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


process rights afforded to Lopez’s attorneys, as the attorney’s

lien represents his counsel’s property.         Specifically, Lopez

argued, “[i]nasmuch as attorneys have a property interest in

judgments awarded to their clients, then Article I, Section 5 of

the Hawai#i State Constitution applies[.]”         Lopez also argued

that HRS § 576D-10.5 requires that enforcement of CSEA statutory

liens “be subject to due process safeguards[.]”           (Emphasis

omitted).

            Finally, Lopez argued that public policy and equitable

considerations support a ruling that an attorney’s lien has

greater priority over the CSEA lien in this case.           Lopez argued

that it is “well-established public policy” that attorney’s liens

have priority over other judgment creditors’ liens because it is

“often crucial for persons who may be judgment debtors to be able

to retain legal counsel to obtain legal remedies to which they

are entitled.”    Lopez also argued that a judgment debtor’s

ability to retain legal representation may benefit judgment

creditors such as the CSEA insofar as legal assistance may result

in obtaining additional proceeds.

            In a memorandum opinion, the ICA affirmed the circuit

court’s order denying Lopez’s motion for writ of

execution/mandamus.     Lopez, 2012 WL 5520465, at *2.         The ICA

first stated that the language in HRS § 576D-10.5 governing CSEA

liens is “not ambiguous, but clearly articulates the priority of


                                   -13-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


child support liens over subsequent liens, other than tax liens.”

Id. at *1.     The ICA noted that the CSEA recorded the child

support lien in 1997, more than ten years before the attorney’s

lien arose.     Id. at *2.   Thus, the ICA held, the plain language

of HRS § 576D-10.5 affords the CSEA lien superior priority over

the subsequent attorney’s lien.       Id.

           The ICA further stated that granting priority to the

CSEA lien pursuant to HRS § 576D-10.5 is consistent with HRS

§ 507-81(c).     Id.   The ICA determined that the plain language of

HRS § 507-81(c) gives a prior recorded lien such as the CSEA lien

priority over a subsequent attorney’s lien.          Id.   Finally, the

ICA noted that contrary to Lopez’s assertion that HRS § 507-81

creates a property interest for the attorney independent from the

client, HRS § 507-81(k) provides that “[a]ttorneys have the same

right and power over . . . judgments . . . and awards to enforce

their liens as the clients have for the amount due thereon to

them.”   Id.    Therefore, the ICA held, HRS § 507-81 “does not

provide a superior or separate right for an attorney, but grants

the attorney the same right to the judgment as the client.”             Id.

The ICA, thus, affirmed the circuit court’s judgment. Id.             The

ICA subsequently entered its judgment on appeal on December 12,

2012.

           Lopez timely filed an application for writ of

certiorari, in which he raises the following questions:


                                   -14-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           1. Did the ICA gravely err in failing to apply the
           proper and well-established rules of statutory
           interpretation as enunciated in Haole v. State, 111
           Hawai#i 144[, 140 P.3d 377] (2006)?

           2. Did the ICA gravely err in concluding that the
           language in HRS § 576D-10.5 is not ambiguous?

           3. Did the ICA gravely err in concluding that HRS
           § 507-81 does not provide a superior or separate right
           for an attorney’s property interest in a judgment over
           a prior recorded lien?

           The State timely filed its response.

                        II.   Standard of Review

           “Statutory interpretation is a question of law

reviewable de novo.”     Kaleikini v. Yoshioka, 128 Hawai#i 53, 67,

283 P.3d 60, 74 (2012) (quoting First Ins. Co. of Hawai#i v. A&B

Props., Inc., 126 Hawai#i 406, 414, 271 P.3d 1165, 1173 (2012)).

It is well-established that the “fundamental starting point for

statutory interpretation is the language of the statute itself.”

First Ins. Co. of Hawai#i, 126 Hawai#i at 414, 271 P.3d at 1173

(quoting State v. Wheeler, 121 Hawai#i 383, 390, 219 P.3d 1170,

1177 (2009)).    “[W]here the statutory language is plain and

unambiguous, our sole duty is to give effect to its plain and

obvious meaning.”    Id.    Moreover, “implicit in the task of

statutory construction is our foremost obligation to ascertain

and give effect to the intention of the legislature, which is to

be obtained primarily from the language contained in the statute

itself.”   Id.   “[W]hen there is doubt, doubleness of meaning, or

indistinctiveness or uncertainty of an expression used in a

statute, an ambiguity exists.”       Id.

                                   -15-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                              III.   Discussion

A.     The CSEA lien takes priority over Lopez’s attorney’s lien

             Lopez argues that the language in HRS § 576D-10.5 is

ambiguous; specifically, he argues that subsections (a), (b), and

(f) of the statute create an ambiguity as to what portions of a

judgment are the property of the obligor, and as to what other

“applicable state law[s]” govern the execution of CSEA’s

statutory liens.      Lopez contends that because the statute is

ambiguous, it must be construed in pari materia with HRS

§ 507-81, which, according to Lopez, gives attorneys a vested

property interest in judgments.         Therefore, Lopez argues, his

attorneys’ lien on the judgment is an interest separate from the

judgment proceeds due to Lopez, the latter of which is subject to

the CSEA lien.      In other words, according to Lopez, the amount of

the judgment due to the attorneys was never Lopez’s property, and

is thus not subject to a prior recorded lien.

             Lopez’s arguments lack merit.        As an initial matter,

HRS § 576D-10.5 is not ambiguous.           When the CSEA established its

lien against Lopez’s property in 1997, HRS § 576D-10.5 (Supp.

1997) provided, in relevant part:
             (a) Whenever any obligor through judicial or
             administrative process in this State or any other
             state has been ordered to pay an allowance for the
             support, maintenance, or education of a child, or for
             the support and maintenance of a spouse or former
             spouse in conjunction with child support, and the
             obligor becomes delinquent in those payments, a lien
             shall arise on the obligor’s real and personal
             property and the obligor’s real and personal property
             shall be subject to foreclosure, distraint, seizure

                                     -16-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           and sale, or order to withhold and deliver, which
           shall be executed in accordance with applicable state
           law. No judicial notice or hearing shall be necessary
           prior to creation of such a lien.

           . . . .

           (c) The child support order or judgment filed through
           judicial or administrative proceedings in this State
           or any other state shall be recorded in the bureau of
           conveyances. The recordation of the order or judgment
           in the bureau of conveyances shall be deemed, at such
           time, for all purposes and without any further action,
           to procure a lien on land registered in the land court
           under chapter 501. The lien shall become effective
           immediately upon recordation of the child support
           order and shall attach to all interest in real or
           personal property then owned or subsequently acquired
           by the obligor including any interests not recorded
           with the bureau of conveyances or filed in the land
           court.

           . . . .

           (e) Any lien provided for by this section shall take
           priority over any lien subsequently acquired or
           recorded except tax liens.

           (f) The lien shall be enforceable by the [CSEA] or
           its designated counsel or by the obligee by suit in
           the appropriate court or by bringing an action in an
           administrative tribunal or shall be enforceable as a
           claim against the estate of the obligor or by any
           lawful means of collection.

(Emphases added).

           The statute was subsequently amended so that when the

CSEA sought to enforce its lien on Lopez’s judgment in 2010,

sections (e) and (f) provided, in relevant part:
           (e) A recorded order or judgment regarding child
           support or public assistance debt becomes effective
           and takes priority from the time it is recorded or the
           time the child support obligation described therein
           becomes delinquent, whichever is later. A statutory
           lien that is provided for by and becomes effective
           under this section shall take priority over any
           unrecorded lien whenever acquired, except tax liens
           previously acquired.

           (f) A lien shall be enforceable by the child support
           enforcement agency or its designated counsel, [or] by
           the obligee . . . in the following manner:
                 (1) By suit in the appropriate court;

                                   -17-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                  (2) By bringing an action in an administrative
            tribunal;
                  (3) By filing and serving a notice of child
            support lien; or
                  (4) By any lawful means of collection.
            . . . .
            Upon service of a notice of child support lien, the
            individual or entity served shall withhold the amount
            of the lien from the proceeds of any estate, judgment,
            settlement, compromise, vacation or holiday pay, or
            other benefits due the obligor and deliver the funds
            to the [CSEA]. . . . A notice of child support lien
            shall remain in effect until satisfied, extinguished,
            or released.

HRS § 576D-10.5 (e) & (f) (2006 & Supp. 2010) (emphases added).

            HRS § 576D-10.5 clearly provides that a CSEA lien

becomes effective when it is recorded, and that it attaches to

all real and personal property then owned or subsequently

acquired.    The statute also unequivocally states that CSEA liens

take priority over any subsequent liens, except for tax liens.

            Nevertheless, Lopez argues that HRS § 576D-10.5 is

ambiguous because of language in, inter alia, subsection (f),

which provides in part that “[u]pon service of a notice of child

support lien, the individual or entity served shall withhold the

amount of the lien from the proceeds of any . . . judgment

. . . due the obligor and deliver the funds to the [CSEA].”

(Emphasis added).     Lopez suggests there is an ambiguity because

“proceeds of any . . . judgment . . . due the obligor” could be

interpreted to mean only proceeds of the judgment that the

obligor is entitled to, to the exclusion of counsel’s lien

amount.




                                    -18-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           Lopez further contends that HRS § 576D-10.5 should be

construed in pari materia with HRS § 507-81, which, Lopez

suggests, provides his attorneys “a vested property interest in

the judgment,” and that therefore, the “attorney’s lien attaches

to the judgment, independently of the proceeds (i.e., the

‘personal property’) due to Mr. Lopez[.]”         Thus, according to

Lopez, his attorneys’ interest in the judgment is not considered

Lopez’s “personal property” that is subject to the CSEA lien.

           HRS § 507-81, however, does not contain language

creating a property interest for the attorney separate from that

of the client.8    Lopez points to HRS § 507-81(a)(2), which

     8
           HRS § 507-81 provides:

           (a) An attorney has a lien upon:
                 (1) Actions, suits, and proceedings after
           commencement of the action;
                 (2) Judgments, decrees, orders, settlements,
           and awards entered by the court in favor of the
           client; and
                 (3) Any proceeds paid in satisfaction of the
           judgment, decree, order, settlement, or award.

           (b)  The lien shall be for:
                 (1) The fees and compensation specifically
           agreed upon with the client;
                 (2) The reasonable value of the services of the
           attorney, if there is no fee agreement;
                 (3) Any costs advanced by the attorney; and
                 (4) Any fees or commissions taxed or allowed by
           the court.

           (c) Except for tax liens, prior liens of record on
           the real and personal property subject to the lien
           created by this section, and as provided in section
           (d), the attorney’s lien is superior to all other
           liens.

           (d) When the attorney’s lien attaches to a judgment,
           settlement, or decree allowing or enforcing a client’s
           lien, the attorney’s lien has the same priority as the
           client’s lien with regard to personal or real property
                                                               (continued...)

                                    -19-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


provides that an attorney has a lien upon “[j]udgments . . . and

awards entered by the court in favor of the client[,]” and HRS

§ 507-81(b)(1), which provides that the attorney’s lien shall be


      8
       (...continued)
            subject to the client’s lien.

            (e) The attorney’s lien on a judgment, decree, order,
            settlement, or award remains valid as long as the
            judgment, decree, order, settlement, or award remains
            valid.

            (f) To be enforceable under this section, a notice of
            claim of attorney’s lien shall be filed:
                  (1) Before the complaint is dismissed by
            stipulation;
                  (2) Before the complaint is dismissed by order
            of the court; or
                  (3) Not later than one year after entry of
            final judgment is filed and disposition of any appeal
            thereof.

            (g) Except as provided by subsections (i) and (j),
            the attorney’s lien is not affected by a settlement
            between the parties to the action, suit, or proceeding
            before or after the judgment, decree, order, or award.

            (h) Except as provided by subsections (i) and (j), a
            party to the action, suit, or proceeding or any other
            person shall not have the right to discharge or
            dismiss any judgment, decree, settlement, or award
            entered in the action, suit, or proceeding until the
            lien and claim of the attorney for fees based thereon
            is satisfied in full.

            (i) A judgment debtor may pay the full amount of a
            judgment or decree into court, and the clerk of the
            court shall thereupon fully satisfy the judgment or
            decree on the record, and the judgment debtor shall be
            thereby released from any further claims thereunder.

            (j) If more than one attorney from the same firm
            appears of record for a party, the satisfaction of the
            lien created by this section by one of the attorneys
            is conclusive evidence that the lien is fully
            satisfied.

            (k) Attorneys have the same right and power over
            actions, suits, proceedings, judgments, decrees,
            orders, settlements, and awards to enforce their liens
            as their clients have for the amount due thereon to
            them.

(Emphases added).

                                    -20-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


for “fees and compensation specifically agreed upon with the

client[.]”    Neither subsection grants attorneys a property

interest independent from that of the client such that the

attorney’s share is secure from prior liens.          Moreover, HRS

§ 507-81(c) is directly contrary to Lopez’s theory.            HRS § 507-

81(c) provides that an attorney’s lien is superior to all other

liens “[e]xcept for[,]” inter alia, “prior liens of record on the

real and personal property subject to” the attorney’s lien.

Thus, the attorney’s lien statute expressly provides that

property attached by the attorney’s lien is also subject to prior

recorded liens.    In other words, contrary to Lopez’s contention,

property that is subject to an attorney’s lien does not become

immune from other liens.

            Moreover, HRS § 507-81 expressly provides for an

attorney to have a “lien” – not an outright award – upon, inter

alia, judgments, and proceeds paid in satisfaction of the

judgment.    See HRS §§ 507-81(a)(2)-(3).       A “lien” is a “legal

right or interest that a creditor has in another’s property[.]”

Black’s Law Dictionary 1006 (9th ed. 2009) (emphasis added); see

also id. (defining “attorney’s lien” as “[t]he right of an

attorney to hold or retain a client’s money or property

. . . until the attorney’s fees have been properly determined and

paid” (emphasis added)).      Accordingly, a lien merely creates a




                                   -21-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


right to another’s property; it does not divide the property into

distinct, independently-owned properties.

            This conclusion is further supported by the provision

in the attorney’s lien statute that “[a]ttorneys have the same

right and power over actions, suits, proceedings, judgments,

decrees, orders, settlements, and awards to enforce their liens

as their clients have for the amount due thereon to them.”              HRS

§ 507-81(k) (emphases added).        Under the express terms of this

provision, attorneys merely have a right to enforce their liens

upon their clients’ judgments and awards.          Therefore, HRS § 507-

81 does not create a superior or independent right for an

attorney, but provides the attorney the same right to the

judgment as the client.       In sum, HRS § 507-81 does not grant

attorneys a superior or separate right to their clients’ property

over a prior recorded lien.9

            Simply stated, if the legislature intended to preclude

attorney’s liens on client judgments from becoming subject to

CSEA liens, it could have expressly included such language in HRS



      9
            Lopez’s citation to Rockwood Water District v. Steve Smith
Contracting, Inc., 720 P.2d 1332 (Or. Ct. App. 1986), is inapplicable.
Rockwood turned on specific statutory language that led the Oregon court to
interpret “personal property” to exclude money judgments, so that a third
party’s lien on a money judgment was subordinate to the attorney’s lien. 720
P.2d at 1333-34. Here, Lopez does not point to, nor do there appear to be,
any related statutes that define or otherwise lead to the conclusion that the
term “personal property” referenced in HRS §§ 576D-10.5 or 507-81 excludes
money judgments. To the contrary, HRS § 576D-10.5(f) specifically includes
proceeds of any judgment or settlement, and HRS § 507-81 does not contain
language differentiating between money judgments, real property, or personal
property.

                                    -22-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


§ 576D-10.5 and HRS § 507-81.       However, neither statute contains

any such language.     Instead, as stated above, HRS § 576D-10.5

provides that a CSEA statutory lien takes priority over any

unrecorded lien except for tax liens, and HRS § 507-81(c)

provides that property attached by the attorney’s lien is subject

to prior recorded liens.      Because the CSEA recorded its lien in

1997, before Lopez’s unrecorded attorney’s lien arose, the CSEA

lien takes priority over the attorney’s lien.

           Despite the plain language of the foregoing statutes,

Lopez nonetheless argues that the legislative history of HRS

§ 507-81 dictates a contrary result.        Lopez contends that the

legislative history demonstrates that lawmakers “clearly

recognized attorneys’ property interests in judgments as

compensation for their services which is separate and independent

from the client’s or obligor’s personal property interest in the

judgment.”   Specifically, Lopez points to a 2004 House Judiciary

Committee report that stated, inter alia, that the attorney’s

lien statute “clarifies that attorneys’ liens on settlements and

judgments vest attorneys with clear property interests, and those

amounts should not be taxed to the client.”          H. Stand. Comm. Rep.

No. 1016-04, in 2004 House Journal, at 1814.

           By way of background, the purpose of the 2004 act was

to “ensure that Hawai#i residents who receive nonphysical injury

settlements or awards are not subject to double federal


                                   -23-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


taxation.”    2004 Haw. Sess. Laws Act 48, § 1 at 241 (emphasis

added).    Some federal courts had taken the position that the

alternative minimum tax required that such awards be taxed in

full to the injured party, without deducting any amounts

recovered by their attorneys.        Id.   However, in Banaitis v.

Commissioner of Internal Revenue, 340 F.3d 1074 (9th Cir. 2003),

the Ninth Circuit Court of Appeals, relying on an Oregon

attorney’s lien statute, ruled that “under Oregon law, court-

ordered or contingent attorney fees are considered property of

the attorney and not subject to double taxation.”            2004 Haw.

Sess. Laws Act 48, § 1 at 241.        Accordingly, the Hawai#i

legislature enacted Act 48, which was modeled on the Oregon

attorneys’ lien provisions that the Ninth Circuit relied on in

Banaitis.    Id.

            In Banaitis, the Ninth Circuit noted that an attorney’s

lien in Oregon is “superior to all other liens” except “tax

liens” and “vests attorneys with property interests that cannot

be extinguished or discharged by the parties to the action except

by payment to the attorney[.]”10 340 F.3d at 1082-83.       Because


      10
            In stating that Oregon law provides attorneys generous property
interests in judgments, the Banaitis court quoted Oregon law as providing
that: (1) an attorney’s lien is “superior to all other liens” except “tax
liens[,]” (2) “a party to the action, suit or proceeding, or any other person,
does not have the right to satisfy the lien . . . or any judgment, decree,
order or award entered in the action, suit or proceeding until the lien, and
claim of the attorney for fees based thereon, is satisfied in full[,]” and (3)
attorneys shall have “the same right and power over actions, suits,
proceedings, judgments, decrees, orders and awards to enforce their liens as
their clients have for the amount of judgment due thereon to them.” 340 F.3d
                                                                (continued...)

                                    -24-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


the law “affords attorneys generous property interests in

judgments and settlements[,]” the Ninth Circuit held that fees

paid directly to attorneys out of the judgment were not

considered gross income by the client.11         Id. at 1082-83.

            Lopez’s reliance on the legislative history of Hawaii’s

attorney’s lien statute is unpersuasive.          The statement in the

House committee report that “attorneys’ liens on settlements and

judgments vest attorneys with clear property interests” for

federal income tax purposes does not mean that the attorney has

an exclusive property interest that is therefore not subject to


      10
        (...continued)
at 1082 (citations omitted).
             Notably, HRS § 507-81 appears to differ in part from the Ninth
Circuit’s recitation of Oregon law because HRS § 507-81(c) provides that
attorneys’ liens are not superior to “prior liens of record on the real and
personal property subject to” the attorneys’ lien.
      11
            The United States Supreme Court subsequently reversed Banaitis for
this very proposition. Comm’r of Internal Revenue v. Banks, 543 U.S. 426, 430
(2005). The Supreme Court’s reasoning is instructive insofar as it clarified
that the entire recovery in a lawsuit is considered income to the client. The
Supreme Court reasoned in part that “[t]he attorney is an agent who is
dutybound to act only in the interests of the principal [the client], and so
it is appropriate to treat the full amount of the recovery as income to the
principal.” 543 U.S. at 436. The Supreme Court further explained:

            The contingent-fee lawyer is not a joint owner of his
            client’s claim in the legal sense any more than the
            commission salesman is a joint owner of his employer’s
            accounts receivable. In both cases a principal relies
            on an agent to realize an economic gain, and the gain
            realized by the agent’s efforts is income to the
            principal. The portion paid to the agent may be
            deductible, but absent some other provision of law it
            is not excludable from the principal’s gross income.

            This rule applies whether or not the attorney-client
            contract or state law confers any special rights or
            protections on the attorney, so long as these
            protections do not alter the fundamental principal-
            agent character of the relationship.

Id. at 436-37 (quotation marks, citations, and brackets omitted).

                                    -25-
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


any prior recorded liens.        Again, the purpose of the attorney’s

liens legislation was to prevent the amount of attorney’s fees

paid out of a judgment from being taxed twice.             H. Stand. Comm.

Rep. No. 1016-04, in 2004 House Journal, at 1814.             There is no

language in HRS § 507-81 that supports Lopez’s theory that

attorneys’ liens upon their clients’ judgments may never be

subject or subordinate to a prior lien.           To the contrary, as

stated above, the statute expressly provides for that result.

See HRS § 507-81(c).       Moreover, the legislature’s use of the term

“lien” in the statute and legislative committee reports implies

its understanding that an attorney’s property interest is a

security interest that attaches to the client’s property, rather

than the literal transfer of ownership to the lienholder.

             Accordingly, CSEA’s lien takes priority over Lopez’s

attorneys’ lien.

B.     Lopez’s due process and policy arguments are unavailing

             Lopez argued before the ICA that the circuit court’s

application of HRS § 576D-10.5 violated his attorneys’ due

process rights.      Lopez also argued before the ICA and this court

that the due process protections provided in HRS § 576D-10.5 as

well as the language of HRS § 507-81 “suggest[] broadly that the

[CSEA] lien might be subordinate to other claims and that

questions of priority ought to be decided by reference to general

principles of equity.”        (Quoting Nicoletti v. Lizzoli, 124 Cal.


                                     -26-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


App. 3d 361, 368 (1981)).12      It appears that Lopez argues, in

other words, that constitutional and equitable considerations

support an interpretation that an attorney’s lien has priority

over the CSEA’s lien.

            Lopez’s constitutional arguments fail.          Lopez

articulates such “constitutional considerations” as follows:
            In crafting the statutory scheme that authorizes the
            CSEA to create and enforce its statutory liens under
            HRS § 576D-10.5, the Legislature recognized the
            constitutional property interests of attorneys in
            judgments and ensured that the collection procedures
            authorized by HRS § 576D-10.5 would be governed by due
            process safeguards. HRS § 576D-10.5(g)[13] requires



      12
            To the extent that Lopez relies on Nicoletti for the proposition
that issues of priority should be decided under equity principles, such
reliance is misplaced. Reading the language that Lopez quotes from Nicoletti
in context demonstrates that it is inapplicable. Indeed, the full sentence
from which Lopez quotes in part is:

            Code of Civil Procedure section 688.1 [a lien statute]
            contains no language explicitly regulating priority,
            but the provisions that the judge ‘may, in his
            discretion, order that the judgment creditor be
            granted a lien’ suggests broadly that the lien might
            be subordinate to other claims and that questions of
            priority ought to be decided by reference to general
            principles of equity.

Nicoletti, 124 Cal. App. 3d at 368.

            In the instant case, neither the CSEA lien statute nor the
attorney’s lien statute provides for a judge’s discretion, and, as stated
above, both statutes expressly regulate priority of liens. See HRS § 576D-
10.5; HRS § 507-81.
      13
            HRS § 576D-10.5 does not make any reference to attorneys’ liens,
although HRS § 576D-10.5(g) provides, in relevant part:

            A lien shall be enforceable by the [CSEA] . . .
            without the necessity of obtaining a court order in
            the following manner:

            (1)   By intercepting or seizing periodic or lump-sum
            payments from:

                  (A)   A state or local agency, including
                                                    (continued...)

                                      -27-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            that enforcement of CSEA’s statutory liens “be subject
            to due process safeguards” including consideration by
            “an independent administrative or judicial tribunal.”

(Emphasis omitted).

            Lopez’s contention lacks merit.        First, the procedural

“due process” safeguards that Lopez points to in HRS § 576D-10.5

serve to protect the due process rights of the CSEA’s debtor.

The statute does not indicate that the CSEA statute is intended

to protect the rights of other lienholders such as attorneys.

Moreover, as discussed supra, the attorney’s lien statute does

not grant an attorney ownership of a portion of the client’s

property.

            Second, even assuming that the due process provisions

apply to other lienholders, the record shows that Lopez and his



     13
      (...continued)
           unemployment compensation, and other benefits; and

                  (B)   Judgments, settlements, and lotteries;

            . . . .

            (2)   By attaching and seizing assets of the obligor
            held in financial institutions;

            (3)   By attaching public and private retirement
            funds; and

            (4)   By imposing liens in accordance with this
            section and, in appropriate cases, to force the sale
            of property and distribution of proceeds.

            These procedures shall be subject to due process
            safeguards, including, as appropriate, requirements
            for notice, opportunity to contest the action, and
            opportunity for an appeal on the record to an
            independent administrative or judicial tribunal.

  (Emphases added).


                                    -28-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


attorneys were provided the procedural due process protections

set forth in HRS § 576D-10.5(g).        Lopez’s attorneys had

constructive notice of the CSEA lien insofar as the

administrative order regarding Lopez’s child support debt was

filed in the Bureau of Conveyances before the attorneys entered

into a contingency agreement with Lopez.          The CSEA also notified

Lopez’s attorney that it was asserting a lien on Lopez’s

property.    Lopez, through his attorneys, contested the action by

filing the Motion for Issuance of Writ of Execution/Mandamus, and

appealed the circuit court’s decision regarding that motion on

the record.    Lopez and his attorneys clearly had notice and an

opportunity to be heard.

            Any “as applied” substantive due process claim would

also lack merit.15     “To establish an ‘as applied’ violation of

substantive due process, an aggrieved person must prove that the

government’s action was clearly arbitrary and unreasonable,

having no substantial relation to the public health, safety,

morals, or general welfare.”        In re Applications of Herrick, 82

Hawai#i 329, 349, 922 P.2d 942, 962 (1996).          There is no evidence

that the State’s action was arbitrary or unreasonable.             As

established above, Lopez’s counsel’s interest is limited to a

lien on the judgment; however, counsel never had a distinct and


       15
            In his Reply brief before the ICA, Lopez clarified that he was
“asserting both substantive and procedural due process rights of his attorneys
in his challenge to HRS Section 576D-10.5 as applied by the State in this
case.”

                                    -29-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


exclusive statutory interest in that judgment.           With regard to

the lien, as stated above, HRS § 507-81(c) clearly sets forth

that attorney’s liens are subordinate to, inter alia, prior

recorded liens.    HRS § 576D-10.5(e) also provides that a CSEA

lien takes priority from the time it is recorded.           Lopez’s

attorneys’ lien arose more than a decade after the CSEA recorded

its lien against Lopez’s real and personal property, and is thus

subordinate to the CSEA’s lien.       Lopez has not shown, nor does he

even appear to allege, that the State’s action has no relation to

the public welfare.     The State did not apply HRS § 576D-10.5 in a

manner that was arbitrary and unreasonable, or in a manner that

had no substantial relation to the public health, safety, morals,

or general welfare.     The challenged State action – the circuit

court’s application of the statutes – furthers the State’s

legitimate interest in obtaining money for child support because

Lopez’s arbitration award will go to CSEA to pay part of his

outstanding child support obligations.         Such an application is

thus not "arbitrary.”

           Lopez’s policy arguments are also unavailing.           First,

because neither the language nor the legislative history of HRS

§ 576D-10.5 or HRS § 507-81 supports Lopez’s theory that his

attorneys’ lien is superior to or otherwise exempt from the

CSEA’s lien, it would be improper for this court to rely on

policy principles to reach a contrary interpretation.            Indeed,


                                   -30-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           [w]e cannot change the language of the statute, supply
           a want, or enlarge upon it in order to make it suit a
           certain state of facts. We do not legislate or make
           laws. Even when the court is convinced in its own
           mind that the [l]egislature really meant and intended
           something not expressed by the phraseology of the
           [a]ct, it has no authority to depart from the plain
           meaning of the language used.

State v. Klie, 116 Hawai#i 519, 525, 174 P.3d 358, 364 (2007)

(quoting State v. Sakamoto, 101 Hawai#i 409, 413, 70 P.3d 635,

639 (2003)); see also Ross v. Stouffer Hotel Co. Ltd., Inc., 76

Hawai#i 454, 467, 879 P.2d 1037, 1050 (1994) (Klein, J.,

concurring and dissenting) (“[W]e are not at liberty to interpret

a statutory provision to further a policy that is not articulated

in either the language of the statute or the relevant legislative

history, even if we believe that such an interpretation would

produce a more beneficent result, for ‘[t]he Court’s function in

the application and interpretation of such laws must be carefully

limited to avoid encroaching on the power of [the legislature] to

determine policies and make laws to carry them out.’” (citation

omitted)); State v. Harada, 98 Hawai#i 18, 50, 41 P.3d 174, 206

(2002) (Acoba, J., concurring and dissenting) (“[N]either the

courts nor the administrative agencies are empowered to rewrite

statutes to suit their notions of sound public policy when the

legislature has clearly and unambiguously spoken.” (quoting 1 N.

Singer, Sutherland Statutory Construction § 3.06, at 55 (5th ed.

1992-94))).




                                   -31-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            Moreover, the cases that Lopez cites to support his

policy and equitable considerations are distinguishable from the

instant case.    Several of the cases do not even concern competing

lienholders, but rather involve whether an attorney who

represented a parent in a child support action may recover fees

from proceeds of the litigation.        See In re Marriage of Wageman,

968 P.2d 1114, 1115-18 (Kan. Ct. App. 1998) (holding, in a

dispute between an attorney and his client, that in an action for

recovery of unpaid child support, “the attorney for the claimant

is entitled to an attorney’s lien against the amount of

settlement or judgment for fees incurred in obtaining the

settlement or judgment”); Eastmond v. Earl, 912 P.2d 994, 995-96

(Utah Ct. App. 1996) (holding that an attorney who represented a

mother in a child support action under an agreement that the

attorney was to receive a portion of collected delinquent child

support was entitled to pursue the attorney’s lien against the

father); Landry v. Roebuck, 484 N.W.2d 402, 402-03 (Mich. Ct.

App. 1992) (resolving a dispute between attorneys and their

client by holding that the attorneys who obtained increased child

support for their client properly asserted a retaining lien on

the proceeds of a check payable to the client for unpaid child

support).

            Lopez also cites cases where the attorney’s lien was

established before the judgment lien was created.           See All Points


                                   -32-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Capital Corp. v. Architectural Metal Products, Inc., No. C 08-

04394 VRW, 2010 WL 1610013, at *3 (N.D. Cal. April 20, 2010)

(finding that the attorney’s lien was created nearly seven months

before the plaintiff’s judgment lien and thus had priority);

Cetenko v. United Calif. Bank, 638 P.2d 1299, 1303 (Cal. 1982)

(holding that the attorney’s lien had priority because it was

created several years before a third party was granted a lien).

However, in the instant case, the CSEA lien was established

before the attorney’s lien arose, and Hawai#i statutes provide

priority to the CSEA lien.16

            Finally, Lopez cites Pangborn Plumbing Corp. v.

Carruthers & Skiffington, 97 Cal. App. 4th 1039, 119 Cal. Rptr.
2d 416 (2002), for the proposition that “statutes governing

determination of priority among liens ‘simply reflect the

equitable principle[s] that those whose labor, skills, and

materials resulted in the creation of a fund should be entitled

to priority in the payment of their claims from such source.’”

The Pangborn court stated that an attorney’s contractual lien

over proceeds from litigation had priority over a creditor’s

judgment lien because a “contractual lien for attorney’s fees,

entered into before the client has succeeded in recovering any

proceeds by way of litigation, is ‘first in time’ as to such


      16
            Although the dissent states that Lopez’s counsel had a property
interest in his fees, see dissenting opinion at 17-18, counsel’s statutory
property interest in any portion of the judgment would be subject to other
liens under HRS § 576D-10.5 and HRS § 507-81.

                                    -33-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


potential proceeds” and “liens of other creditors . . . reach

only the debtor’s interest in property, and are subject to prior

equities against the debtor.”       Id. at 425.     However, the court

appeared to rely on a statutory scheme different from that

outlined in HRS §§ 576D-10.5 and 507-81, and noted that the

creditor did not file notice of its lien before the attorney’s

lien arose.   Id. at 426.     Here, as stated above, the CSEA filed

notice of its lien, which statutorily attaches to any property

then owned or subsequently acquired, years before Lopez entered

into a fee agreement with his attorneys.         See HRS § 576D-10.5(c)

(Supp. 1997).

           In sum, the cases Lopez cites to support his argument

that equitable considerations justify granting priority to his

attorneys’ lien are distinguishable from the instant case.             In

any event, Lopez’s “equitable considerations” do not warrant

interpreting the statutory scheme in a manner contrary to its

plain language.    Lopez argues, for example, that granting

priority to attorneys’ contractual liens ensures that judgment

debtors will be able to retain counsel to obtain legal remedies

to which they are entitled.       Lopez also argues that a judgment

debtor’s ability to retain counsel benefits judgment creditors,

because “counsel provide their labor and skills to create

additional proceeds from which the judgment creditors’ liens can

be satisfied.”


                                   -34-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           However, as the State notes, recognizing Lopez’s

equitable arguments could open the door to other potential

lienholders making similar arguments.         Such questions of policy

are properly left to the legislature, particularly in the face of

clear statutory language.      Above all, while we are not

unsympathetic to Lopez’s concerns – which would only arise in

cases where the CSEA lien amount exceeds the recovery – we are

also bound to apply the statutory language established by the

legislature, which has clearly spoken on this issue.            See Klie,

116 Hawai#i at 525, 174 P.3d at 364 (“We cannot change the

language of the statute, supply a want, or enlarge upon it in

order to make it suit a certain state of facts.” (citation

omitted)).

                             IV.   Conclusion

           For the reasons set forth in this opinion, we affirm

the ICA’s judgment on appeal, which affirmed the circuit court’s

June 15, 2011 order.

Eric A. Seitz                         /s/ Mark E. Recktenwald
for petitioner
                                      /s/ Paula A. Nakayama
Kimberly Tsumoto Guidry
for respondent                        /s/ Richard W. Pollack

                                      /s/ Randal K.O. Lee




                                   -35-